DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to methods and apparatus for antenna-array size adaptation at a BS include performing an initial beam refinement procedure using a plurality of antenna arrays with one or more devices, transmitting a plurality of beams using a plurality of antenna configurations to the one or more devices as part of an enhanced beam training procedure, wherein each antenna configuration includes a different subset of the plurality of antenna arrays used to transmit a different beam of the plurality of beams, receiving a plurality of feedback messages from the one or more devices associated with the plurality of beams transmitted using the plurality of antenna configurations, selecting an antenna configuration including a subset of the plurality of antenna arrays based on the plurality of feedback messages from the one or more devices, and communicating with the one or more devices using the selected subset of the plurality of antenna arrays. Each independent claim uniquely identifies distinct features.
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 9-10, 37, 11-17, 19-20, 21-27, 29-30 and 31-36 (renumbering as 1-34 respectively) are allowed.

Regarding claims 1, 11, 21 and 31, the closest prior arts:
Rajagopal et al (US20160119043A1, Priority Date: Jan 16, 2015) discloses methods, devices and computer-readable mediums for  
performing beam refinement procedure using antenna arrays with one or more devices (par 0067, 0071, 0075, 0079 and 0083-0084); 
transmitting a notification indicating initiation of an enhanced beam training procedure (par 0075, 0079 and 0094, 0104); 
performing the enhanced beam training procedure (par 0094, 0104), wherein performing the enhanced beam training procedure comprises: 
transmitting, subsequent to the beam refinement procedure, a plurality of beams using a plurality of antenna configurations to the one or more devices, wherein the plurality of antenna configurations includes an initial antenna configuration and a subsequent antenna configuration (par 0079, 0096, 0104), 
receiving, from the one or more devices, feedback message associated with the beams (par 0096).

Xi et al (US 20190222279 A1,  Priority Date: September 28, 2017) discloses methods, devices and computer-readable mediums for
wherein the initial antenna configuration indicates an initial subset of the antenna arrays used to transmit an initial beam of the plurality of beams and the subsequent antenna configuration indicates a subsequent subset of the antenna arrays used to transmit a subsequent beam of the plurality of beams, wherein the initial subset of the antenna arrays is different from the second subsequent subset of the antenna arrays (par 0090, 0112, 0131, 0189, table 1);
receiving, from the one or more devices, an initial feedback message associated with the initial beam and a subsequent feedback message associated with the subsequent beam (par 0204, 0273-0274); 
selecting the subsequent antenna configuration (par 0204, 0276); 
communicating with the one or more devices using the selected subsequent subset of the antenna arrays (par 0170-0172).

Park et al (US 8401133 B2, Priority Date: 2013-03-19) discloses methods, devices and computer-readable mediums for selecting the subsequent antenna configuration, wherein a subsequent quality of the subsequent beam is correlated to a first threshold (Col 4 line 35-55).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “selecting the subsequent antenna configuration, wherein a difference in an initial quality of the initial beam and a subsequent quality of the subsequent beam is between a first threshold and a second threshold” as recited in claim 1.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “select the subsequent antenna configuration, wherein a difference in an initial quality of the initial beam and a subsequent quality of the subsequent beam is between a first threshold and a second threshold” as recited in claim 11.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “select the subsequent antenna configuration, wherein a difference in an initial quality of the initial beam and a subsequent quality of the subsequent beam is between a first threshold and a second threshold” as recited in claim 21.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receive, via the transceiver and subsequent to the beam refinement procedure, a plurality of beams using a plurality of antenna configurations from the BS, wherein the plurality of antenna configurations includes an initial antenna configuration and a subsequent antenna configuration, wherein the initial antenna configuration indicates an initial subset of antenna arrays used to transmit an initial beam of the plurality of beams and the subsequent antenna configuration indicates a subsequent subset of the antenna arrays used to transmit a subsequent beam of the plurality of beams, wherein a quality difference in an initial quality of the initial beam and a subsequent quality of the subsequent beam is between a first threshold and a second threshold” as recited in claim 31.

Claims 1, 11, 21 and 31 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 2-7, 9-10, 37, 12-17, 19-20, 22-27, 29-30 and 32-36 are allowed by virtue of their dependency on claims 1, 11, 21 and 31 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473